Title: Thomas Jefferson to Wilson Cary Nicholas, 6 November 1813
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          Dear Sir Monticello Nov. 6. 13.
          You took the trouble of reading my former letters to mr Eppes on the subject of our finances, and I therefore inclose you a third letter to him on an important branch of the same subject, banks, for your perusal, if the volume does not
			 appear too formidable. be so good as to stick a wafer into the letter and put it into the shortest
			 post-line for Ça-ira which is his nearest post-office.—I expect within 10. or 12. days to set out for Bedford, and may have the pleasure of seeing you for a moment en passant, as
			 the season requires me to make Gibson’s my first day’s stage. with great esteem & respect:
          Your’sTh: Jefferson
        